DETAILED ACTION
Examiner’s Statement of Reason for Allowance
 
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: prior arts of record teach various binaural hearing device systems for example:  Roeck et al. (US 2018/0234777), Secall et al. (US 2017/0311092), Merks et al. (US 2020/0045489), Launer et al. (US 2013/0108058), Arndt et al. (US 7,016,510) and Callias et al. (US 2015/0110315). Nevertheless, the prior arts of record lack teaching “entering, by both the first hearing device and the second hearing device of the binaural hearing system, in response to the first hearing device determining that a signal quality measure of a wireless signal transmitted by a remote audio source is greater than an upper threshold level, a wireless audio rendering mode in which both the first and second hearing devices render a remote audio stream from the remote audio source to a user of the binaural hearing system; determining, by the first hearing device, that a first signal quality measure of the remote audio stream received at the first hearing device drops below a lower threshold level; determining, by the second hearing device, that a second signal quality measure of the remote audio stream received at the second hearing device drops below the lower threshold level; and exiting, by both the first hearing device and the second hearing device, the wireless audio rendering mode in response to but not before both the first signal quality measure and the second signal quality measure of the remote audio stream drop below the lower threshold level,” as required by claim 1, “wherein the first hearing device is configured to determine that a signal quality measure of a wireless signal transmitted by a remote audio source is greater 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728.  The examiner can normally be reached on M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN H NGUYEN/Primary Examiner, Art Unit 2651